Opinion by
Willson, J.
§ 149. Railroad companies; killing stock; sufficiency of evidence. Appellee recovered judgment against appellant for $150, the value of a jack alleged to have been killed by appellant’s train. We think the evidence does not warrant the judgment. It was proved by one witness that he found the jack about thirty feet from appellant’s railway track bruised on its rump and hind parts. These injuries were fresh. Two days prior to finding the jack injured the witness had seen him and he was in good condition. The jack died from his injuries. This is all the evidence relating to the injury of the jack. No one saw the train strike the jack. No circumstances except those above recited were proved tending to show that the injuries were caused by a train. It was not shown that the injuries might not have been inflicted in *214other ways than by contact with a train. It is hardly probable that the injury was caused by a train, without leaving upon or near the railway track some indication of the contact, but the record is silent as to any such indication.
June 25, 1890.
Reversed and remanded.